This action was commenced in the district court of Logan county by defendant in error and against plaintiffs in error for possession of real property. Judgment was rendered for the plaintiff and against the defendants, and from said judgment the defendants have appealed.
Plaintiff in error have cited their brief, and the authorities cited seem to support the propositions reied upon. Defendant in error has filed a confession of error.
For the reasons stated, the judgment is reversed, and the cause remanded, with directions to set aside the judgment and grant the plaintiffs in error a new trial.
KANE, JOHNSON, MILLER, KENNAMER, and NICHOLSON, JJ., concur.